DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claim 4 is canceled.  Claims 1-3 and 5-8 are pending where claims 1 and 5 have been amended.  
Status of Previous Rejections
The previous 35 USC § 112 and § 103 rejections of the claims have been withdrawn in view of amendments to the claims.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1-3, 6 and 8 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US 2005/0236072 to Takayama et al.
Regarding claim 1, Takayama discloses numerous examples of a steel article having resistance to contact fatigue comprising a martensitic stainless steel body having a hardened surface layer and a core, wherein the hardened surface layer comprises carbides in a tempered martensite matrix, wherein all (within the range of at least 90% of the carbides) are M7C3 carbides (Takayama, abstract, Examples, para [0063-0098], Table 2, Steels A and B, Table 3, Steels SKD1, SKD2, SKD11, SKD12,  Table 4, Steel 1, para [0091]).
Regarding the limitation “wherein the carbon content of the hardened surface layer decreases in a direction extending from a surface of the steel article toward the core,” Takayama discloses that the steel may be carburized or carbonitrided (Takayama, para [0056, 0061], claim 18).  Carburizing or carbonitriding a steel results in a steel wherein the carbon content of the hardened surface layer decreases in a direction extending from a surface of the steel article toward the core due to the fact that the carbon is diffusing from the surface to the core.  Since Takayama discloses that the steel may be 
Regarding claims 2 and 3, steels SKD1 and SKD2 of Takayama have a C content of 2.1 and 2.08 (Takayama, Table 3), respectively, lying within the claimed range of 1.6-2.4 wt% C. 
Regarding claim 6, the steels of Takayama contain Cr.
Regarding claim 8, steel A of Takayama contains both Ni and Co (Takayama, Table 2).  Para [0053] of the instant specification discloses that the formation of more carbides results in an increase in Ni and Co concentration, and para [0072] of Takayama notes that Ni and Co are concentrated in a martensite parent phase more than each carbide.  Thus the Ni and Co content of Takayama steel A would be expected to be higher at the surface than the core of steel A, where there are more carbides formed by carburization.
Claim Rejections - 35 USC § 103
Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over US 2005/0236072 to Takayama et al as applied to claims 1-3, 6 and 8 above and further in view of the evidentiary reference “Carburizing” by Fuller.
Regarding claim 5, Takayama is silent with regards to hardened surface layer depth.
Fuller discloses that case depths can be tailored to the needs of the application and range from 0.008 to 0.16 in (Fuller, introduction, page 634), lying within the instantly claimed range of at least 0.001 inches
Regarding claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was made to set the case depth of the carburized layer of Takayama to 0.008 to 0.16 inches, lying within the instantly claimed range of at least 0.001 inches.  The motivation for doing so is that case 
Claim(s) 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over US 2005/0236072 to Takayama et al as applied to claims 1-3, 6 and 8 above and further in view of US 5,002,729 to Wert et al (cited by applicant in IDS).
Regarding claim 7, Takayama discloses a carburized or carbonitrided steel as set forth above.
Wert discloses a case hardening steel alloy comprising the following composition (Wert, abstract, Table 1) which is identical to the instantly claimed composition as follows:
Element
Claimed wt%
Wert wt%
Lies within?
Cr
11-15
11-15
Yes
Ni
1.5-3.5
1.5-3.5
Yes
Mo
1-3
1-3
Yes
Co
3-8
3-8
Yes
Mn
0-1.5
0-1.5
Yes
V
0.1-1
0.1-1
Yes


Regarding claim 7, it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ the steel composition of Wert as the steel composition of Takayama, the motivation for doing so being that the steel of Wert has high case hardness, corrosion resistance, high temperature capability and metal-to-metal wear resistance and high core ductility, impact toughness and fracture toughness.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/               Primary Examiner, Art Unit 1736